UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
MOHAMMED ABDULLAH TAHA MATTAN, )
et al., )
)
Petitioners, )
)

v. ) Civil No. 09-745 (RCL)
)
BARACK H. OBAMA, et al., )
)
Respondents. )
)
ORDER

On April 29, 2013, Gordon Woodward, counsel for petitioner Mattan, contacted
chambers regarding an order issued by the Clerk of Court in the above captioned case. The
order, originally bearing the caption "Miscellaneous No. 09~745" and issued on April 9, 2013,
ordered the petitioners to show cause within ten days why his case should not be dismissed. The
order was never docketed and was, in fact, erroneously issued by the Clerk of Court. Counsel for
petitioners and respondents shall disregard the order as it has no legal effect. Petitioners’ case
remains active with no change in status since the last docket entry posted on April lZ, 2013.

so oRDERED this _'_L___ day of April 2013.

(/&C_ ¢£lx»/L¢c

RoYeE c. LAMBERTH
Chief Judge
United States District Court